Clarke, P. J.:
Respondent was admitted to practice as an attorney and counselor at law in May, 1884, at a General Term of the Supreme Court, First Department. As appears by a certified copy of the extract and minutes attached to the petition, he was convicted at a Court of General Sessions of the Peace of the City of New York on the 26th of May, 1921, of grand larceny in the second degree, which is a felony. Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” It follows, therefore, that the respondent must be disbarred.*
Latjghlin, Dowling, Page and Merrell, JJ., concur.
Respondent disbarred. Settle order on notice.

 See Judiciary Law, § 88, subd. 3.— [Rep.